NO. 07-03-0159-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                         AT AMARILLO

                                           PANEL B

                                         JULY 23, 2003

                          ______________________________

                             KIMELA BECKER, APPELLANT

                                              V.

                           THE STATE OF TEXAS, APPELLEE

                        _________________________________

             FROM THE 181ST DISTRICT COURT OF POTTER COUNTY;

                  NO. 44244-B; HONORABLE JOHN BOARD, JUDGE

                          _______________________________

Before JOHNSON, C.J., and QUINN and CAMPBELL, JJ.


                                MEMORANDUM OPINION


       Appellant Kimela Becker filed a notice of appeal from her conviction in the 181st

District Court of Potter County. The appeal was previously abated and remanded to the

trial court for further proceedings.


       Pursuant to the abatement and remand, the trial court held a hearing attended by

appellant and her counsel. During the hearing appellant and her counsel advised the trial

court that she no longer desired to appeal. A reporter’s record of the hearing and a
supplemental clerk’s record containing the trial court’s findings and recommendations have

been filed with the appellate clerk.


       The appeal is dismissed.        The appeal having been dismissed pursuant to

appellant’s request, no motion for rehearing will be entertained. Mandate will issue

forthwith.


                                                Phil Johnson
                                                Chief Justice


Do not publish.




                                            2